Order filed, May 22, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00455-CV
                                    ____________

   IN THE INTEREST OF J.W.K AKA J.K., K.D.R AKA K.K, K.D.R, JR AND
                    Q.S.B., CHILDREN, Appellant



                       On Appeal from the 313th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-03425J


                                          ORDER

       The reporter’s record in this case was due May 21, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Jill Ann Bartek, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                        PER CURIAM